The appellant was charged by complaint and information in the County Court of Bexar County for Criminal Cases with abandonment, neglect and refusal to provide for the support and maintenance of his wife and minor child, and was convicted and his punishment assessed at a $50.00 fine and 30 days in jail.
The record discloses that the appellant waived a jury and submitted his case to the county judge, who, after hearing the testimony, assessed the fine and punishment as above stated.
There is only one question in the case for our consideration, and that is the sufficiency of the testimony to warrant a conviction. *Page 122 
The evidence on this issue was conflicting, and the trial judge who heard the testimony, ruled against the appellant's contention in this particular, and we are unauthorized under the law in such instances to interfere with the findings of the court thereon. Finding no error in the record, the judgment of the trial court is accordingly affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.